Title: To George Washington from William Livingston, 4 April 1777
From: Livingston, William
To: Washington, George



Sir
Bordentown [N.J.] 4th April 1777

I have to acknowledge the Receipt of your Favor of the 1st Instant by General Forman.
I apprehend your Excellency mistakes the Clause in our Militia Act respecting the Appeal in Case of a Fine. You seem to represent it as if the Delinquent was excused from paying the Fine till the Determination of the Appeal against him—But that is not the Case—The Act is however extremely deficient; and it has cost me many an anxious hour to think how long it was procrastinated, & how ineffectual I had reason to apprehend it would finally prove. My only Consolation is, that my Messages upon their minutes will shew my Sense of the matter; & that I was not remiss in the strongest Recommendations to construct it in such manner as would have effectually answered the Purposes intended.
As Collo. Forman was prevailed upon to accept at least for some time the Brigadiership, it was easier to comply with your Excellency’s Request to invest him with the Power of calling out the Militia of Monmouth Middlesex & Burlington without giving Umbrage to the Collonels of those respective Rigiments. I have accordingly directed him to detach half of those of Monmouth & Burlington to join his Brigade; & doubt not he will be of singular Service in accelerating the Muster. I had ordered out the half of Burlington above a fortnight ago, but they are exceedingly dilatory in their Motions. Considering the Situation of Middlesex as partly possessed by the Enemy, & with what Reluctance the Inhabitants will leave their Families & Estates; & that they will

probably be of as much Service at home as they can be elsewhere, I have not mentioned that County in my orders to General Forman, but given him verbal discretionary Directions concerning it.
It is above three weeks ago, I directed General Heard to collect ⅓, or if he thought proper, half, of the Militia of Sommerset Hunterdon and Sussex; and General Winds ⅓ of Bergen, Essex & Morris.
I have also ordered a proper Detachment Of the Gloucester Militia to assist the State of Pennsylvania in the Works at Billingsport on the Jersey shore.
From Cape May, considering the Remoteness of its Situation, its peculiar Exposedness to the Incursions of the Enemy should they make an attempt by the Capes; & of how few Inhabitants that County consists, I think we can expect no Assistance.
Salem & Cumberland have turned out with great Spirit; & their last Detachments being but newly returned, & from their vicinity to Philadelphia easily to be collected, should that place be attacked, I have not ordered any from those Counties; but upon your Excellency’s signifying Your Opinion of its being necessary, I shall most chearfully do it.
The Council of Safety have no Authority to give Orders respecting the Effects of Persons absconding, tho I think it would be highly proper for our Legislature to invest them or some other Body with sufficient Power for that Purpose. They must therefore either abstain from giving any Directions in the matter, or expose themselves to Censure for acting without Law or Authority to support them.
To the like Dilemma are they reduced in the next Particular recommended by your Excellency respecting the Grain & other Provisions on the Coast, a matter undoubtedly of the last Importance. But I apprehend the General is authorized to that Purpose by Congress, & is much the best Judge when the public Safety renders it expedient to exert his Authority—God Almighty bless & preserve you, is the sincere Wish of Your most obedient humble Servt

Wil: Livingston

